Citation Nr: 1634175	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-11 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1996 to March 1997, from January 2004 to May 2004, and from May 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2008 and April 2012 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  At her hearing in April 2016, prior to the promulgation of a decision in the appeal, the appellant stated that she wished to withdraw her appeal as to the issue of entitlement to service connection for left ear hearing loss.

2.  A sleep apnea disability developed during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  At her hearing in April 2016, prior to the promulgation of a decision in the appeal, the appellant stated that she wished to withdraw her appeal as to the issue of entitlement to service connection for left ear hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it is dismissed.

Service Connection

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g., 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2015).  The Board's grant of service connection for sleep apnea herein represents a complete grant of the benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran contends that she has sleep apnea that developed during active service.  Service treatment records include a May 2006 post-deployment medical report noting that the Veteran indicated she still felt tired after sleeping.  VA treatment records dated in March 2011 include a sleep study and a diagnosis of obstructive sleep apnea.

A March 2013 VA examination found sleep apnea was less likely incurred in or caused by service.  The examiner stated he was unable to find evidence in the service treatment and medical records to support the claimed onset of sleep apnea in service.  

In a March 2013 statement a fellow service member, A.G., recalled that while serving together in Iraq from 2005 to 2006 the Veteran had snored loudly and appeared to stop breathing while she slept.  She stated that this happened nearly every night.

VA medical records include a June 2016 statement from F.E.D., M.D., an attending physician, noting that the Veteran was provided a diagnosis of obstructive sleep apnea in 2011.  It was noted that symptoms documented to have begun during active service included loud snoring and excess daytime sleepiness despite sleeping an adequate amount.  It was the physician's opinion that it was at least as likely as not that she developed obstructive sleep apnea while serving on active duty.  

The evidence demonstrates that the Veteran's sleep apnea disability developed during service.  Her claim as to having experienced symptoms in service including loud snoring and daytime sleepiness are supported by credible evidence and service treatment reports.  It is also significant to note that the March 2013 VA examiner is not shown to have specifically considered the May 2006 post-deployment medical report.  The June 2016 VA medical opinion found to be persuasive.  Resolving all doubt in his favor, the Board finds that service connection for sleep apnea is warranted.



ORDER

The appeal for entitlement to service connection for left ear hearing loss is dismissed.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


